Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8, and 13-14 have been cancelled. Therefore, Claims 1-7, 9-12, and 15-20 are still pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered. 
Response to Arguments/Amendments
Applicant’s argument/remarks, on pages 10-11, with respect to rejections to claims 19-20 under 35 USC § 102(a)(1) have been fully considered and they are persuasive. Therefore, rejections to the claims 19-20 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bronicki et al. 
On page 10, the Applicant argues with respect to claims 19-20 that:
 	“Hodges' s multiple disclosures related to fouling are not anticipatory of Applicant's claims 19 and 20. While fouling is a possible result of poor liquid lift, the These arguments are not persuasive.
	Claim 19-20 recites “determining that a problem with liquid lift is occurring based on pressure data. Hodges clearly teaches determining a problem of poor liquid lift in a heat exchanger (HEX) based on analyzed comprising pressure data (0057).  
	The term liquid lift condition is very broad and it refers to a group of conditions affecting a HEX. The Applicant states that fouling is a result of poor liquid lift. Copending Application 12965817 for the same inventor states the contrary “Generally, poor liquid lift is typically due to low velocities at the tube inlet resulting in poor liquid-vapor distribution in the tubes, poor heat transfer, and increased tube side fouling”. This indicates that poor liquid lift is the result of fouling, temperature, pressure/velocities. 
 	The invention is directed to simply taking some sensor measurements, compare the measurements against previous measurements that were identified as causing a bad condition in HEX, and performing control to alleviate the problem. The term liquid lift is very broad and does not represent or recites a specific determined variable with specific units. If a deviation or difference in measurements is found, then a condition exists, in this case the condition has been named as liquid lift. Since this term is very broad, it has been interpreted broadly as explained in the rejections below. The function 
 Applicant’s argument/remarks, on pages 11-12, with respect to rejections to claims 1-7, 9-12, and 15-18 under 35 USC § 103 have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained. 
	On pages 11-12 the Applicant argues that:
 	“Once again, notwithstanding the aforementioned, Applicant has amended claim 1 to include the limitation that the current sensor data associated with the heat exchanger is compared with the past sensor data associated with the heat exchanger to determine if a problem with liquid lift is occurring. Supra, note 4. Accordingly, Applicant submits that claim 1 requires more than the disclosure of fouling and requires the problem in the heat exchanger to be associated with liquid lift. As stated previously, Hodges fails to disclose liquid lift and/or possible solutions to poor liquid lift. Further, Applicant submits that such features are not disclosed or suggested by Nixon”. These arguments are not persuasive. 
	The prior art Hodges does not seem to teach the new amended limitations of claim 1. However, Nixon clearly teaches comparing current sensor data with past sensor data in order to determine one or more conditions in a HEX (see Fig. 5 steps 410-414 and its accompanying paragraphs explaining how the current sensor data is compared against past data. Also, see the rationale in the rejections below). 
	Comparing current sensor data with past data (which seems that the past data was used to represent a threshold or simply data or fingerprints associated with bad 
	Previously cited reference Locke et al (US 20150315008) teaches compare the current sensor data with past sensor data comprising operation information associated with the heat exchanger., the past sensor data comprising pressure data, determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 28-29 recite “comprising the comprising the”. This seems to be a typographical error where the term was repeated inadvertently.   
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites “a flow sensor,46 H0059861 007408.00194 wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: 
 	receive current flow data collected by the flow sensor; 
	X) compare the current sensor data with past sensor data…, 
 	Z) determine, based on comparing the current sensor data with past sensor data…”. These limitations X and Z are unclear because it is unclear if the limitations is referring to current flow sensor data or current pressure sensor data as previously recited in claim 1. For instance, claim 1 recites “current sensor data…the current sensor data comprising pressure data.
	Limitations X and Z will be interpreted as recited in claim 1.    
	
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6, 9, 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404) in view of view of Nixon et al (US 20180113442). 
	As per claim 1, Hodges teaches a system (see [0009] “a system for predicting the rate of deterioration in one or more items of process equipment”; also, see [0052] “In a preferred embodiment of the invention, the process is the refining of crude oil, and the items of process equipment are one or more units within a crude oil refinery, for example selected from a crude oil distillation unit, a
vacuum distillation unit, a fluid catalytic cracking unit (FCC)), a hydrocracking unit, a hydrotreating unit, an isomerization unit and a catalytic reforming unit/regenerator”) comprising:
 	a reactor (see [0043], and see [0050] “reactor”);
	a heater (see [0065] “reboilers”; also, see [0065] describes a plurality of units which include heaters; also, see [0052] an FCC unit includes heaters);
	a heat exchanger (see [0065] heat exchanger);
	a regenerator (see [0052] “a fluid catalytic cracking unit…catalytic reforming unit”);
	a separator (see [0043] “separator”);
	one or more sensors associated with the heat exchanger, the one or more sensors including a pressure sensor (see [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller output. The output from such sensors, controllers and meters is preferably in the form of an electronic signal that can be transmitted through wires or wirelessly to the data processor”, the process equipment includes a heat exchanger and pressure sensor);
	a data collection platform (see [0057] “data processor”, this data processor receives measurements from sensors; also, see page 6 claim 23, “the data processor is a programmed computer) comprising:
	 		one or more processors of the data collection platform (see [0057] “The output from such sensors, controllers and meters is preferably in the form of an electronic signal that can be transmitted through wires or wirelessly to the data processor”);
			a communication interface of the data collection platform (see [0057] “The output from such sensors, controllers and meters is preferably in the form of an electronic signal that can be transmitted through wires or wirelessly to the data processor” ); and
	 		memory storing executable instructions that, when executed, cause the data collection platform to (see page 6 claim 23, “the data processor is a programmed computer; also, see [0020] the data processor includes RAM or ROM memory or a computer-readable medium):
	receive, from the one or more sensors associated with the heat exchanger, current sensor data comprising operation information associated with the heat exchanger, the current sensor data comprising pressure data (see [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller output. The output from such sensors, controllers and meters is preferably in the form of an electronic signal that can be transmitted through wires or wirelessly to the data processor”, the process equipment includes a heat exchanger; also, see (0065] The system and method of the present invention are particularly useful for predicting deterioration rates in items of process equipment that are exposed to highly corrosive environments…This includes in particular the crude distillation unit, the vacuum distillation unit, and any equipment associated therewith,
such as reboilers, valves, heat exchangers, reflux equipment and other pipework and conduits”);
	
	transmit the current sensor data (see [0019] “the system can additionally comprise for example one or more analyzers which may be on-line analyzers or analyzers located remotely…”, thus data collected is transmitted to this remote analyzer for further analysis); and
	 	a data analysis platform (see [0011] “adapted to calculate predicted rates of deterioration by the one or more deterioration mechanisms for the first and optionally further items of process equipment from the values of one or more of the feedstock properties”, this indicates a program or application”; also, see [0057]), comprising:
			
			
 		memory storing executable instructions that, when executed, cause the data analysis platform to (see [0008] “An apparatus and method capable of predicting the effects of corrosion, fouling and catalyst deactivation of process
equipment in the presence of different feedstocks would therefore be highly desirable; also, see [0009] “provided a system for predicting the rate of deterioration in one or more items of process equipment, which system comprises;” [0019] “devices for determining composition, for example a gas chromatography (GC) device fitted with mass-spectroscopic, flame induction or thermal conductivity detectors”, each of these devices implicitly  include a processor and memory for the analysis):
	receive, from the data collection platform, the current sensor data comprising the operation information associated with the heat exchanger (see [0019] “the system can additionally comprise for example one or more analyzers which may be on-line analyzers or analyzers located remotely…”, thus data collected is transmitted to this remote analyzer for further analysis; also, see [0057] The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller output. The output from such sensors, controllers and meters is preferably in the form of an electronic signal that can be transmitted through wires or wirelessly to the data processor ); 	
	
 	determine based on comparing the current sensor data a problem with liquid lift is occurring within the heat exchanger (see [0011] “adapted to calculate predicted rates of deterioration by the one or more deterioration mechanisms for the first and optionally further items of process equipment from the values of one or more of the feedstock properties, which data processor is additionally adapted to provide an output comprising information relating to the predicted rates of
deterioration by the one or more deterioration mechanisms for the first and optionally further items of process equipment”; also, see [0018] “Examples of deterioration mechanisms include corrosion, fouling (for example through deposition of waxy or crystalline deposits), and catalyst deactivation (for example through increased catalyst coking or loss of active components”), fouling is a problem with liquid lift; also, see [0007] “fouling reduces process efficiency by restricting flow rates and heat transfer”, this indicates a problem with liquid lift; [0057]);
	based on determining that the problem with liquid lift is occurring within the heat exchanger (see [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller
output”; also, see [0059] “The extent of corrosion or corrosion rates may be determined by, for example, measurement of electrical conductivity or resistivity, by ultrasonic measurements, or by measurement of hydrogen flux through or on the item of process equipment”), determine a recommended adjustment to an operating condition 44 H0059861 007408.00194of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger (see [0040] “a further embodiment of the present invention, in which the predicted deterioration rate or predicted lifetime of the one or more items of process equipment suggests that the equipment may need, to be replaced or repaired earlier than planned, then deterioration inhibitors can be employed, or their quantity or rate of addition can be increased…Again using the example of corrosion, if the corrosion rate in an item of process equipment is greater than expected, then process conditions can be altered to reduce the rate of corrosion, for example by altering temperature and/or pressure”); and
	send a command configured to cause the recommended adjustment to the operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger (see [0040] “In a further embodiment of the present invention, in which the predicted deterioration rate or predicted lifetime of the one or more items of process equipment suggests that the equipment may need, to be replaced or repaired earlier than planned, then deterioration inhibitors can be employed, or their quantity or rate of addition can be increased. For example, if corrosion is more extensive than expected, then a corrosion inhibitor may be added, or the rate of addition may be increased if one is already being added. Additionally, or alternatively, the process conditions within the item of process equipment can be modified to reduce the rate of deterioration. Again using the example of corrosion, if the corrosion rate in an item of process equipment is greater than expected, then process conditions can be altered to reduce the rate of corrosion, for example by altering temperature and/or pressure”).
 	While Hodges teaches remote analyzers and computer (0019), analysis programs/platform, and the data collection platform, Hodges does not explicitly teach the data collection platform correlate the sensor data from the one or more sensors with metadata comprising time data, the time data corresponding to the operation information associated with the wet-cooled heat exchanger; a data analysis platform comprising one or more processors of the data analysis platform; a communication interface of the data analysis platform (in other words, Hodges does not teach separate computers/processors for implementing the data analysis platform/program), and compare the current sensor data with past sensor data comprising operation information associated with the heat exchanger; determine, based on comparing the current sensor data to the past sensor data whether the problem is occurring within the heat exchanger.
	However, Nixon teaches a system comprising a data collection platform (see Fig. 3 data collection platform box 235; this platform comprises processor 212, 215, and 218 that process the data, transmit, encrypt, communication interfaces such as the 215, gateways 212 and 218; also, see [0027]) which correlates sensor data from the one or more sensors with metadata comprising time data, the time data corresponding to the operation information associated with a heat exchanger (see FIG. 4 and [0081] “illustrates an example graphical depiction 300 of process parameter values collected over time for process parameters corresponding to equipment. The process parameter values were collected from one or several of the devices 202 and analyzed at the computing device 250.  Specifically, in this example implementation, the devices 202 streamed the process parameter values across a data diode 215 in real-time to the computing device 250… Each process parameter value includes a corresponding time stamp (e.g., a drive signal of value 80 at collected at the time 40)”, while a valve is the example in this paragraph, the same function applies to heat exchanger devices; also, see [0085] “In some cases, each of the historical process parameter values or a set of historical process parameter values corresponding to a particular time window (e.g., an hour) are classified into a subset of process parameter values associated with a particular condition which occurred or was present at the corresponding process plant entity during or associated with the time the historical process parameter values were generated; also, see [0102], [0126], [0132] “process parameter values…and corresponding time stamps are received at the computing device 250”), a data analysis platform comprising: one or more processors of the data (see Fig. 3 the data analysis platform 250 receives the measured values; see [0081] “The process parameter values were collected from one or several of the devices 202 and analyzed at the computing device 250.  Specifically, in this example implementation, the devices 202 streamed the process parameter values across a data diode 215 in real-time to the computing device 250…”; also, see [0085] “For example, a set of temperature values may be classified into a subset of process parameter values associated with an error at a heat exchanger when the temperature values were collected, e.g., within a threshold time period of an error being identified at the heat exchanger. The computing device 250 compares a subset of historical process parameter values associated with a condition to another subset of historical process parameter values that are not associated with the condition to generate a statistical model.  In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”), (see Fig. 5 step 408-410 receive current sensor data; also, see [0106] “Process plant data may include process parameters corresponding to the process plant entity…a volume, a pressure, a temperature, or a flow rate corresponding to a valve or a material flowing through the valve. Generally speaking, process plant data may be data that is generated as a result of the process plant entity operating to control the industrial process, and may be descriptive of a behavior or operations of the process plant entity”) receive, from the data collection platform, the current sensor data comprising the operation information associated with the heat exchanger (see Fig. 5 step 408-410 receive current sensor data; also, see [0106] “Process plant data may include process parameters corresponding to the process plant entity…a volume, a pressure, a temperature, or a flow rate corresponding to a valve or a material flowing through the valve. Generally speaking, process plant data may be data that is generated as a result of the process plant entity operating to control the industrial process, and may be descriptive of a behavior or operations of the process plant entity”) comprising information associated with a heat exchanger (see 0017 “a process plant entity includes a device within a process plant which performs a physical function to control the process, such as…a heat exchanger, etc; also, see [0088]), compare the current sensor data comprising the operation information associated with the heat exchanger to past sensor data associated with the heat exchanger (see [0020] “In an example, the computing device performs statistical calculations on each process parameter to determine an average value for the process parameter, a standard deviation, maximum/minimum values for the process parameter, an amplitude, phase, and/or frequency of a wave corresponding to the process parameter values over time, etc. The statistical measures are then compared to a statistical model generated using historical process parameter values for process plant entities and the resulting conditions of the process plant entities are detected or identified”; the statistical values comprises current sensor data and the statistical model comprises pasts sensor data associated with bad conditions of a heat exchanger; also, see Fig. 5 comparing step 412 compare current sensor values to statistical model of past sensor data to determine a condition; also, see [0087-0089] “0088 In an example, the computing device 250 generates the statistical models from the historical process parameters such as pressure, temperature, and flow rate of a process plant entity such as a heat exchanger… the computing device 250 determines an average pressure, a pressure standard deviation, an average temperature, a temperature standard deviation, an average flow rate, and a flow rate standard deviation for pressures, temperatures, and flow rates in the first subset of process parameter values ( e.g., those associated with a heat
exchanger leak)…[0089] The first and second statistical models are then
compared with process parameter metrics calculated from on-line process plant data received from the process plant” thus, current online process data are compared to past sensor data to determine a condition in the HEX), to determine based on comparing the current sensor data to the past sensor data whether a problem is occurring within the heat exchanger (see Fig. 5 step 414; also, see [0087-0089]).

	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges invention to include a data collection platform which correlates the sensor data from the one or more sensors with metadata comprising time data, the time data corresponding to the operation information associated with the heat exchanger and a data analysis platform comprising: one or more processors of the data analysis platform and a communication interface of the data analysis platform, compare the current sensor data with past sensor data comprising operation information associated with the heat exchanger; determine, based on comparing the current sensor (the data collection platform provides security; see [0019])  to compare and analyze time series data of devices including a heat exchanger device to determine a condition of the device (see [0085] “In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”; also, see [0086-0089]) and to send a command configured to cause the recommended adjustment to the operating condition of the heat exchanger (Thus, Nixon further teaches send a command configured to cause the recommended adjustment to the operating condition of the heat exchanger (see Nixon [0110] “the computing device 250 transmits a control signal to the process plant 110 to adjust operation of the process plant entity based on the identified condition”; also, see [0143]).
	As per claim 5, Hodges-Nixon teaches the system of claim 1, Hodges further teaches wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: 
	determine,(see [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller output. The output from such sensors, controllers and meters is preferably in the form of an electronic signal that can be transmitted through wires or wirelessly to the data processor”, the process equipment includes a heat exchanger).
	Nixon further teaches determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see Fig. 5 step 410-414; also, see [0020], and [0087-0089]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon’s invention as taught above to include wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger as taught by Nixon in to determine a condition of the device such as fouling as taught by Hodges (see [0085] “In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”; also, see [0086-0089]). 
 	As per claim 6, Hodges-Nixon teaches the system of claim 1, Hodges does not explicitly teach the limitations of claim 6. 
	However, Nixon further teaches comprising: a temperature sensor (see [0080] “temperature”), 43wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: receive current (see [0085] and [0088] “the computing device 250 determines an average pressure, a pressure standard deviation, an average temperature, a temperature standard deviation, an average flow rate, and a flow rate standard deviation for pressures, temperatures, and flow rates in the first subset of process parameter values (e.g., those associated with a heat exchanger leak)”), compare the current temperature sensor data with past sensor data comprising the comprising the operation information associated with the heat exchanger (see [0020], [0087-0089] “0088 In an example, the computing device 250 generates the statistical models from the historical process parameters such as pressure, temperature, and flow rate of a process plant entity such as a heat exchanger… the computing device 250 determines an average pressure, a pressure standard deviation, an average temperature, a temperature standard deviation, an average flow rate, and a flow rate standard deviation for pressures, temperatures, and flow rates in the first subset of process parameter values ( e.g., those associated with a heat exchanger leak)…[0089] The first and second statistical models are then compared with process parameter metrics calculated from on-line process plant data received from the process plant” thus, current online process data are compared to past sensor data to determine a condition in the HEX) and determine, based on comparing the current sensor data to the past sensor data, whether the problem with liquid lift is occurring within the heat exchanger (see [0080] “Process parameters include set points or measured values within the process plant…  For example, process parameters include a temperature… A process plant entity includes a device within a process plant which performs a physical function to control the process, such as a 
heat exchanger”; also, see [0085] and [0088] “the computing device 250 determines an average pressure, a pressure standard deviation, an average temperature, a temperature standard deviation, an average flow rate, and a flow rate standard deviation for pressures, temperatures, and flow rates in the first subset of process parameter values (e.g., those associated with a heat exchanger leak)”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon’s combination as taught above to include a temperature sensor, 43wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: receive current temperature data collected by the temperature sensor; compare the current temperature sensor data with past sensor data comprising the comprising the operation information associated with the heat exchanger; and determine, based on comparing the current sensor data to the past sensor data, whether the problem with liquid lift is occurring within the heat exchanger as taught by Nixon to determine whether the problem with liquid lift is occurring in the heat exchanger based on temperature (see [0085] “For example, a set of temperature values may be classified into a subset of process parameter values associated with an error at a heat exchanger when the temperature values were collected, e.g., within a threshold time period of an error being identified at the heat exchanger. In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”; also, see [0086-0088]; also, see [0089] “Thus, using the above techniques, a moving average of temperature values in a heat exchanger (e.g., a temperature metric) may be used to detect a leak at the heat exchanger”, a leak is a problem with liquid lift because the liquid lift will be poor”) and to take appropriate action to correct the condition (see [0079] and [0110]).
	As per claim 9, Hodges-Nixon teaches the system of claim 1, Hodges further teaches wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: determine, based on comparing the current sensor data  (see [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop”).
	Hodges does not explicitly teach comparing the current sensor data to the past sensor data.
	However, Nixon further teaches comprising: determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see Fig. 5 step 410-414; also, see [0020], see [0020], [0087-0089] “0088 In an example, the computing device 250 generates the statistical models from the historical process parameters such as pressure, temperature, and flow rate of a process plant entity such as a heat exchanger… the computing device 250 determines an average pressure, a pressure standard deviation…standard deviation for pressures, temperatures, and flow rates in the first subset of process parameter values ( e.g., those associated with a heat exchanger leak)…[0089] The first and second statistical models are then compared with process parameter metrics calculated from on-line process plant data received from the process plant” thus, current online process data are compared to past sensor data to determine a condition in the HEX also, see claim 1 above).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon to include comparing current sensor data with past sensor data comprising the operation information associated with the heat exchanger, and determine, based on comparing the current sensor data to the past sensor data, whether the problem with liquid lift is occurring within the heat exchanger as taught by Nixon and use the drop pressure values as taught by Hodges as the current and past sensor data to determine whether the problem with liquid lift is occurring in the heat exchanger based on temperature (see [0085] “For example, a set of temperature values may be classified into a subset of process parameter values associated with an error at a heat exchanger when the temperature values were collected, e.g., within a threshold time period of an error being identified at the heat exchanger. In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”; also, see [0086-0089] to detect a leak at the heat exchanger”, a leak is a problem with liquid lift because the liquid lift will be poor”) and to take appropriate action to correct the condition (see [0079] and [0110]).
 	As per claim 11, Hodges-Nixon teaches the system of claim 1, comprising:
	Hodges further teaches a flow sensor (see [0057] “measurement of flow rate…Measurements may be made using flow rate meters”),46 H0059861 007408.00194 wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: 
 	receive current flow data collected by the flow sensor (see [0057]); 
	
 	determine, based on comparing the current sensor data 
 (see [0008], [0011] and [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate”).
	Nixon further teaches compare the current sensor data comprising the operation information associated with the heat exchanger to past sensor data associated with the heat exchanger, and determine based on comparing the current sensor data to the past sensor data whether a problem is occurring within the heat exchanger (see claim 1 above, same rationale applies herein. It is to note that the Nixon includes current data comprising both pressure data and/or flow data).	
   	As per claim 16, Hodges-Nixon teaches the system of claim 1, while Hodges teaches that an output identifying the deterioration is generated, it does not explicitly teach wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: based on the problem with liquid lift occurring within the heat exchanger, trigger an alarm.
 	However, Nixon further teaches wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: based on the problem with liquid lift occurring within the heat exchanger, trigger an alarm (see [0109] “the computing device 250 transmits an indication of the identified condition to a user interface device 235 to alert an operator of the condition.  An indication of the condition may be an alarm or an error message including the type of condition detected (e.g., a performance monitoring metric, dead band, mechanical wear, etc.), the process plant entity experiencing the condition, the process parameter values used to detect the condition, steps to resolve potential issues created by the condition, or any other suitable information”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon to include wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: based on the problem with liquid lift occurring within the heat exchanger, trigger an alarm as taught by Nixon in order to notify or alert an operator of the condition (see [0109]).
As per claim 17, Hodges-Nixon teaches the system of claim 1, Hodges further teaches a display to display a detected condition (see [0011]) but it does not explicitly teach wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: cause display of the recommended adjustment to the operating condition of the heat exchanger on a graphical user interface of a computing device.
	However, Nixon further teaches wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: cause display of the recommended adjustment to the operating condition of the heat exchanger on a graphical user interface of a computing device (see [0109] “the computing device 250 transmits an indication of the identified condition to a user interface device 235 to alert an operator of the condition.  An indication of the condition may be an alarm or an error message including the type of condition detected (e.g., a performance monitoring metric, dead band, mechanical wear, etc.), the process plant entity experiencing the condition… steps to resolve potential issues created by the condition, or any other suitable information).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon to include the memory of the data analysis platform stores executable instructions that, when executed, cause display of the recommended adjustment to the operating condition of the heat exchanger on a graphical user interface of a computing device as taught by Nixon in order to notify and allow an see 0109).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404) in view of view of Nixon et al (US 20180113442) as applied to claim 1 above, and further in view of Zoetmeijer et al (US 20160238288). 
  	As per claim 2, Hodges-Nixon teaches the system of claim 1, Nixon further teaches wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see claim 1 above, same rationale applies herein), but Nixon-Hodges does not explicitly teach wherein the problem is as a liquid distributor of the heat exchanger is clogged.
	However, Zoetmeijer teaches a system and method comprising a data analysis platform, wherein memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform (see [0049]) to analyze sensor data to determine whether a liquid distributor of the heat exchanger is clogged (see [0092] “However, if a temperature differential is detected between the air temperature at a location downstream of the process tubes in the air stream moved past the process tubes, as compared to that in other equivalent locations, with similar air velocities at corresponding locations, this may be indicative of maldistribution of process fluid and/or a blockage inside the process tubes/(this is clogging of a liquid distributor) resulting in reduced mass flow of the process fluid and therefore decreased heat transfer with the ambient air during the heat exchange.  Such scenarios may be caused by tube side fouling”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon to include analyze sensor data to determine whether a liquid distributor of the heat exchanger is clogged as taught by Zoetmeijer in order to monitor and diagnose problems or conditions in a heat exchanger (see [0001], [0057], [0089], and [0092]).
	Nixon further teaches determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see Fig. 5 step 410-414; also, see [0020], and [0087-0089] Nixon correlates past data to bad conditions in a HEX).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon-Zoetmeijer to include determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger as taught by Nixon in to determine a condition of the device such as clogging as taught by Zoetmeijer (see Nixon [0085] “In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”; also, see [0086-0089]; Thus, it would have been obvious to correlate past data with a condition such as clogging, and then use this correlation or past data with current online sensor data to identify current conditions within the HEX). 
  	As per claim 3, Hodges-Nixon teaches the system of claim 1, Nixon further teaches wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see claim 1 above), But Hodges-Nixon does not explicitly teach wherein the problem is a velocity at a tube inlet of the heat exchanger is a low velocity.
	However, Zoetmeijer further teaches a system comprising a data analysis platform, wherein memory of the data analysis platform stores executable  instructions that, when executed, cause the data analysis platform to (see [0049]): determine whether a velocity at a tube inlet of the heat exchanger is a low velocity (see [0090] “a lowered air velocity compared to that at other equivalent locations may be indicative of air-side fouling or fan problems”; also, see [0114] “Information may also be determined about the velocity of the ambient air stream before it passes the plurality of process tubes 25 at locations 37a-I”, a location before the tube is an inlet).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon’s combination as taught above to include to determine whether a velocity at a tube inlet of the heat exchanger is a low velocity as taught by Zoetmeijer in order to monitor and diagnose problems or conditions in a heat exchanger (see [0001], [0057],  [0089]-[0090], and [0092]).
	As stated above Nixon further teaches determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see Fig. 5 step 410-414; also, see [0020], and [0087-0089] Nixon correlates past data to bad conditions in a HEX).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon-Zoetmeijer to include determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger as taught by Nixon in to determine a condition of the device such as a velocity at a tube inlet of the heat exchanger is a low velocity as taught by Zoetmeijer (see Nixon [0085] “In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”; also, see [0086-0089]; Thus, it would have been obvious to correlate past data with a condition such as a velocity at a tube inlet of the heat exchanger is a low velocity, and then use this correlation or past data with current online sensor data to identify current conditions within the HEX such as low velocity that reduces the performance of the HEX). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404) in view of view of Nixon et al (US 20180113442) as applied to claim 1 above, and further in view of Zoetmeijer et al (US 20160238288) and Karlstedt (US 20130312945).
  	As per claim 4, Hodges-Nixon teaches the system of claim 1, Nixon further teaches wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see claim 1 above, same rationale applies here), But  Hodges-Nixon does not explicitly teach wherein the problem is a velocity at a channel inlet of the heat exchanger is a low velocity
	However, Zoetmeijer further teaches a system comprising a data analysis platform, wherein memory of the data analysis platform stores executable  instructions that, when executed, cause the data analysis platform to (see [0049]): to determine whether a velocity at an inlet of the heat exchanger is a low velocity (see [0090] “a lowered air velocity compared to that at other equivalent locations may be indicative of air-side fouling or fan problems”; also, see [0114] “Information may also be determined about the velocity of the ambient air stream before it passes the plurality of process tubes 25 at locations 37a-I”, a location before the tube is an inlet).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon’s combination as taught above to include a data analysis platform, wherein memory of the data analysis platform stores executable  instructions that, when executed, cause the data analysis platform to: analyze the sensor data to Zoetmeijer in order to monitor and diagnose problems or conditions in a heat exchanger (see [0001], [0057],  [0089]-[0090], and [0092]).
	However, Hodges-Nixon- Zoetmeijer does not teach a heat exchanger with a channel inlet.  
	However, Karsltedt teaches a system and method comprising controlling flow velocity at an channel inlet (see [0046] “The flow velocity through the second channels of the heat exchanger is controlled by the exhaust fan 246, which is managed by a control unit 280 receiving information from e.g. at least one sensor (thermostat) and relay (not shown) configured to set the flow velocity and/or a flow rate of the mixed air flow when it passes through the transfer channel 270 and/or the condense chamber 272…”; also, see [0047]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon-Zoetmeijer invention to include controlling flow velocity at an channel inlet as taught by Karsltedt and increase the velocity when is low as taught by Zoetmeijer in order to prevent the condensed moisture to flow away from the second channel of the heat exchanger (see [0049]).  
  	As stated above Nixon further teaches determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see Fig. 5 step 410-414; also, see [0020], and [0087-0089] Nixon correlates past data to bad conditions in a HEX).
(see Nixon [0085] “In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”; also, see [0086-0089]; Thus, it would have been obvious to correlate past data with a condition such as a velocity at a channel inlet of the heat exchanger is a low velocity, and then use this correlation or past data with current online sensor data to identify current conditions within the HEX such as low velocity that reduces the performance of the HEX). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404) in view of view of Nixon et al (US 20180113442) as applied to claim 6 above, and further in view of Alagappan et al (US 20070250292).
  	As per claim 7, Hodges-Nixon teaches the system of claim 6, Nixon further teaches wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: determine, based on comparing the current sensor data to the past sensor data, whether the problem with liquid lift is occurring within the heat exchanger based on a change in temperature (see claim 6 above same rationale applies herein) but Hodges-Nixon does not explicitly based on a change in temperature of a vaporized feed exiting the heat exchanger 
	However, Alagappan teaches a system comprising monitoring and analyzing a temperature data collected by the temperature sensor to determine whether the problem exists based on a change in temperature of a vaporized feed exiting the heat exchanger (see [0133] “Main Fractionator Overhead Accumulator Temperature Monitor monitors two temperatures in the overhead vapor line, with one of them used to control the fractionator reflux flow.  Inconsistency between these temperatures could result undesirable fractionation in the column).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon’s combination as taught above to include monitoring and analyzing a temperature data collected by the temperature sensor to determine whether the problem exists based on a change in temperature of a vaporized feed exiting the heat exchanger as taught by Alagappan in order to control the system if this conditions is determined (see [0133]).
 	As stated above Nixon further teaches determine, based on comparing the current sensor data to the past sensor data, whether a problem with liquid lift is occurring within the heat exchanger (see Fig. 5 step 410-414; also, see [0020], and [0087-0089] Nixon correlates past data to bad conditions in a HEX).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon-Alagappan to include determine, based on comparing the (see Nixon [0085] “In this manner, the computing device 250 identifies characteristics of the process parameters which indicate that the process plant entity is experiencing a particular condition”; also, see [0086-0089]; Thus, it would have been obvious to correlate past data with a condition such as a problem based on a change in temperature of a vaporized feed exiting the heat exchanger, and then use this correlation or past data with current online sensor data to identify current conditions within the HEX such as liquid lift problem based on a temperature change of a vaporized feed exiting the heat exchanger). 

  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404) in view of view of Nixon et al (US 20180113442) as applied to claim 9 above, and further in view of Payne et al (US 5544672).
  	As per claim 10, Hodges-Nixon teaches the system of claim 9, while Hodges teaches detecting a problem in a heat exchanger based on pressure drop, it does not explicitly teach wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: based on the pressure drop across the heat exchanger, identify an intermittent or slugging flow through the heat exchanger.
	However, Payne teaches a system comprising based on the pressure drop across the heat exchanger (see the Abstract lines 14-16 “A liquid slug may be detected by a differential pressure gauge or a densitometer interposed in the flowline upstream of the throttling valve”), identify an intermittent or slugging flow through the heat exchanger (see the Abstract lines 14-16 “A liquid slug may be detected by a differential pressure gauge or a densitometer interposed in the flowline upstream of the throttling valve”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon’s combination as taught above to include based on the pressure drop across the heat exchanger (see the Abstract lines 14-16 “A liquid slug may be detected by a differential pressure gauge or a densitometer interposed in the flowline upstream of the throttling valve”), identify an intermittent or slugging flow through the heat exchanger as taught by Payne in order to mitigate this condition (see Col 1 lines 55-60 “The present invention provides a system for mitigating slug flow which may be installed in existing oil and gas production facilities or may be easily incorporated in new facilities and which essentially utilizes one or more fluid production flowlines for mitigating slug flow”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404) in view of Nixon et al (US 20180113442) as applied to claim 1 above, and further in view of Garey et al (US 5429178).  	
  	As per claim 12, Hodges-Nixon teaches the system of claim 1, comprising: 
Hodges teaches detecting fouling based on pressure drop measured by flow rate (see [0057) pressure drop is flow data/pressure of flow measured at two points and a difference is taken between the two points; the pressure drop is compared to a pressure drop indicating fouling to determine fouling), but Hodges-Nixon does not explicitly teach the limitations of claim 12.
	However, Garey teaches a system comprising (see col 3 lines 5-21 and 64-66 “The on-line monitor, typically a conventional PC based Data Acquisition system) a first flow sensor as part of the one or more sensors associated with the heat exchanger, the first flow sensor associated with a first passage along a flow length associated with the heat exchanger (see Col 3 lines 40-65 “This is accomplished by combining discharge flow with inlet and discharge temperature signals from a plurality of the dual tube and plug devices, including a first dual tube and plug assembly spaced apart from a second dual tube and plug device… This novel system provides continuous monitoring of internal heat transfer conditions in the heat exchanger by measuring the difference between a first set of conditions, i.e. a clean condition temperature and a second set of operating temperature conditions, and …by measuring the difference between a first set of velocity signals of cooling fluid flow and a second set of velocity signals indicating reduced flow, and combining the two sets of differential signals in an on-line monitor. by measuring the difference between a first set of velocity signals of cooling fluid flow and a second set of velocity signals indicating reduced flow, and combining the two sets of differential signals in an on-line monitor”, thus, the first flow data is temperature data at the inlet; also, see Col 4 lines 3-10 “including at least two temperature probes mounted in a heat transfer tube which is plugged at the inlet end and outlet end to provide a dry temperature sensing tube…”; also, see Col 10 lines 3-8 flow data of various sensors is collected and compared), the first flow sensor associated with a first passage along a flow length associated with the heat exchanger (see Col 4 lines 3-10 the first flow data/temperature is associated with inlet; also, see Col 10 lines 3-8 a firs flow sensor associated with a first  tube);  and a second flow sensor as part of the one or more sensors associated with the heat exchanger, the second flow sensor associated with a second passage along the flow length associated with the heat exchanger (see Col 3 lines 40-65 and Col 4 lines 3-10; also, see Col 10 lines 3-8 second flow sensor of second tube; see Col 4 lines 3-10 the first flow data/temperature is associated with outlet of heat exchanger; see Col 10 lines 3-8), wherein the memory of a data analysis platform stores executable instructions that, when executed, cause the data analysis platform to (see col 3 lines 5-21 and 64-66 “The on-line monitor, typically a conventional PC based Data Acquisition system): receive first sensor data comprising first flow data measured by the first flow sensor, the first flow data associated with the first passage along the flow length associated with the heat exchanger (see Col 3 lines 40-65 “This is accomplished by combining discharge flow with inlet and discharge temperature signals from a plurality of the dual tube and plug devices, including a first dual tube and plug assembly spaced apart from a second dual tube and plug device… This novel system provides continuous monitoring of internal heat transfer conditions in the heat exchanger by measuring the difference between a first set of conditions, i.e. a clean condition temperature and a second set of operating temperature conditions, and …by measuring the difference between a first set of velocity signals of cooling fluid flow and a second set of velocity signals indicating reduced flow, and combining the two sets of differential signals in an on-line monitor. by measuring the difference between a first set of velocity signals of cooling fluid flow and a second set of velocity signals indicating reduced flow, and combining the two sets of differential signals in an on-line monitor”, thus, the first flow data is temperature data at the inlet; also, see Col 4 lines 3-10 “including at least two temperature probes mounted in a heat transfer tube which is plugged at the inlet end and outlet end to provide a dry temperature sensing tube…”; also, see Col 10 lines 3-8 flow data of various sensors is collected and compared), receive second sensor data comprising second flow data measured by the second flow sensor, the second flow data associated with the second passage along the flow length associated with the heat exchanger (see Col 3 lines 40-65 and Col 4 lines 3-10; also, see Col 10 lines 3-8 second flow sensor of second tube; see Col 4 lines 3-10 the first flow data/temperature is associated with outlet of heat exchanger; see Col 10 lines 3-8)
 	determine whether a difference between the first flow data associated with the first passage and the second flow data associated with the second passage is greater than a threshold (see Col 10 lines 3-8 “comparing temperature differential signals and flow signals from said dual tube and plug assembly and for combining other flow and discharge temperature signals from one or more additional dual tube and plug apparatus connected to a microprocessor)
	and based on determining that the difference between the first flow data associated with the first passage and the second flow data associated with the second passage is greater than the threshold, determine that there is the problem with liquid lift see Col 10 lines 9-14 “microprocessor means for utilizing flow and temperature differential data provided by the flow sensor and the temperature sensor means and for continuously calculated, recorded and displayed the individual tube heat transfer coefficient and flow velocity for the selected heat transfer tube”; also, see Col 4 lines 17-32 “By measuring the differential flow temperature of the coolant fluid, i.e. by relating the temperature differential of the heat exchanger as a function of flow, with allowance for decay in the velocity and amount of flow, the change of heat transfer resistance of heat transfer tubes can be more accurately detected.  Effective monitoring of fouling of a heat exchanger requires accurate measurement of individual heat transfer tubes with respect to quantity and velocity of the cooling water flow, as well as temperature differential at the inlet and discharge end of the heat exchanger.  This permits the computation of thermal efficiency of the heat exchanger tube as a whole and that this thermal efficiency be continuously monitored and continuously displayed”, thus, this suggest in order to detect a condition, a measured differential must be above a threshold in order to determine the condition).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon’s combination as taught above a first flow sensor as part of the one or more sensors associated with the heat exchanger, the first flow sensor associated with a first passage along a flow length associated with the heat exchanger; and a second flow sensor as part of the one or more sensors associated with the heat (see Col 3 lines 5-20 “This invention relates to a temperature and flow sensing device for continuously monitoring heat transfer efficiency of individual heat transfer tubes of an operating heat exchanger, to an on-line fouling monitoring system for providing continuous on-line measurement of temperature and flow values in an operational heat exchanger with continuous measurement”).47 H0059861 007408.00194  	 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404 in view of view of Nixon et al (US 20180113442) as applied to claim 1 above, and further in view of Rollins et al (US 20160069624).
As per claim 15, Hodges-Nixon teaches the system of claim 1, Hodges-Nixon does not explicitly teach the limitations of claim 15.
	However, Rollins teaches a system and method comprising wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to (see Fig. 2L computer 300 and/or device 200 analyze the data; see [00425): correlate sensor data comprising the operation information associated with the heat exchanger with weather data corresponding to weather at a geographic location of the heat exchanger (see [0024] wet-cooled heat exchanger; also, see [0149] “trending" or "trend" means the collection of cooling tower parameters, events and calculated values with respect to time that define cooling tower operating characteristics such as cooling performance as a function of environmental stress and Process Thermal Demand”; see [0330] The variable process control system of the present invention uses a Runge-Kutter algorithm that analyzes historical process demand and environmental stress as well as current process demand and environmental stress to generate a fan speed curve that results in energy savings”; also, see [0432]); and a time that the sensor data was collected 0030 The computer system of the variable process control system processes data including cooling tower basin temperature, current process cooling demand, condenser temperature set-point, tower aerodynamic characteristics, time of day, wet-bulb  temperature, vibration, process demand, environmental stress (e.g. windspeed and direction) and historical trending of weather conditions to control the variable speed pumps and the variable speed fan in order to control the air and water flow through the tower and meet thermal demand”); and determine, based on correlating the sensor data with the weather data, whether the weather at the geographic location of the heat exchanger caused the problem with liquid lift occurring within the heat exchanger (see [0046] “rational characteristics of the variable process control system of the present invention include: 0054 uses fan speed, electrical current draw of the direct-drive system, the horse power of the direct-drive system, and plenum pressure in combination with environmental conditions such as wind speed and direction, temperature and wet-bulb temperature to measure and monitor fan airflow and record all operating data, process demand trend and environmental conditions to provide historical analysis for performance, maintenance actions, process improvements and expansions, and [0059]-[0060] and [0066]; also, see [0214] de-icing is performed based on environmental conditions; also, see [00425] “Industrial computer 300 processes the actual real-time performance and environmental data and then correlates such data to the stored historical data and the data representing the operational characteristics of subsystems and components in order to perform the following tasks: ((2) determine deviation/problem from previous trends and design curves and related operating tolerance band”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon’s invention as taught above to include correlate the sensor data comprising the operation information associated with the heat exchanger with weather data corresponding to weather at a geographic location of the heat exchanger and a time that the sensor data was collected, and determine, based on correlating the (see [0046] “rational characteristics of the variable process control system of the present invention include: 0054 uses fan speed, electrical current draw of the direct-drive system, the horse power of the direct-drive system, and plenum pressure in combination with environmental conditions such as wind speed and direction, temperature and wet-bulb temperature to measure and monitor fan airflow and record all operating data, process demand trend and environmental conditions to provide historical analysis for performance, maintenance actions, process improvements and expansions, and [0059]-[0060] and [0066]; also, see [0214] de-icing is performed based on environmental conditions; also, see [00425] “Industrial computer 300 processes the actual real-time performance and environmental data and then correlates such data to the stored historical data and the data representing the operational characteristics of subsystems and components in order to perform the following tasks: ((2) determine deviation/problem from previous trends and design curves and related operating tolerance band”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404 in view of view of Nixon et al (US 20180113442) as applied to claim 1 above, and further in view of Dale et al (US 20190368833).
 48 H0059861 007408.00194  	As per claim 18, Hodges-Nixon teaches the system of claim 1, Hodges-Nixon does not explicitly teach wherein the memory of the data 
	Dale teaches a system comprising wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to (see Fig.1 simulator or data analysis platform and see Fig. 2 computer to execute the data analysis platform ): run a process simulation that includes a simulation of the heat exchanger to predict whether a threshold level of liquid lift will be achieved within the heat exchanger (see Fig. 1 steps 126, step 128, steps 116; also, see [0017] “generating a chemical process modeling component based on the received data, simulating an initial condition of the air cooled condenser utilizing the chemical process modeling component, altering at least one physical property and/or at least one chemical process condition of the air cooled condenser, receiving test data associated with the altered physical property and/or chemical process condition, simulating a changed condition of the air cooled condenser based on the test data, and identifying an optimized corrosion protection system based on an evaluation of the changed condition”; also, see [0019] “predicting a changed fluid flow of the air cooled condenser by iteratively altering at least one CFD model input variable”; also, see [0048] “…The variables can be used to predict and evaluate changes in corrosion patterns as the limits are exceeded.  In an embodiment, a monitored variable, or combination of variables, can be used to control chemical addition directly through automatic feed systems.  In an embodiment, system measurements can be monitored and corrective action taken when a variable is not within a pre-determined range”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges-Nixon to include wherein the memory of the data analysis platform stores executable instructions that, when executed, cause the data analysis platform to: run a process simulation that includes a simulation of the heat exchanger to predict whether a threshold level of liquid lift will be achieved within the heat exchanger  as taught by Dale in order to simulate, predict and determine adjustments to correct a condition/problem of a heat exchanger (see Fig. 1 and see [0052]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al (US 20100100404 in view of view of Bronicki et al (US 20150096736).
 	As per claim 19, Hodges teaches one or more non-transitory computer-readable media storing executable instructions that, when executed, cause a system to (see page 6 claim 23, “the data processor is a programmed computer; also, see [0020] the data processor includes RAM OR ROM memory or a computer-readable medium):
	receive current sensor data comprising operation information associated with a heat exchanger, the current sensor data comprising pressure data (see [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller output. The output from such sensors, controllers and meters is preferably in the form of an electronic signal that can be transmitted through wires or wirelessly to the data processor”, the process equipment includes a heat exchanger”; also, see (0065] The system and method of the present invention are particularly useful for predicting deterioration rates in items of process equipment that are exposed to highly corrosive environments…This includes in particular the crude distillation unit, the vacuum distillation unit, and any equipment associated therewith, such as reboilers, valves, heat exchangers, reflux equipment and other pipework and conduits”);
	(see  [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate…”, fouling represents a liquid lift condition; also, see [0011] “adapted to calculate predicted rates of deterioration by the one or more deterioration mechanisms for the first and optionally further items of process equipment from the values of one or more of the feedstock properties, which data processor is additionally adapted to provide an output comprising information relating to the predicted rates of deterioration by the one or more deterioration mechanisms for the first and optionally further items of process equipment”; also, see [0018] “Examples of deterioration mechanisms include corrosion, fouling (for example through deposition of waxy or crystalline deposits), and catalyst deactivation (for example through increased catalyst coking or loss of active components”), fouling is a problem with liquid lift; also, see [0007] “fouling reduces process efficiency by restricting flow rates and heat transfer”, this indicates a problem with liquid lift);
	based on determining that the problem with liquid lift is occurring within the heat exchanger (see [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller
output”; also, see [0059] “The extent of corrosion or corrosion rates may be determined by, for example, measurement of electrical conductivity or resistivity, by ultrasonic measurements, or by measurement of hydrogen flux through or on the item of process equipment”), determine a recommended adjustment to an operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger (see [0040] “a further embodiment of the present invention, in which the predicted deterioration rate or predicted lifetime of the one or more items of process equipment suggests that the equipment may need, to be replaced or repaired earlier than planned, then deterioration inhibitors can be employed, or their quantity or rate of addition can be increased…Again using the example of corrosion, if the corrosion rate in an item of process equipment is greater than expected, then process conditions can be altered to reduce the rate of corrosion, for example by altering temperature and/or pressure”);
	and send a command configured to cause the recommended adjustment to the operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger (see [0040] “In a further embodiment of the present invention, in which the predicted deterioration rate or predicted lifetime of the one or more items of process equipment suggests that the equipment may need, to be replaced or repaired earlier than planned, then deterioration inhibitors can be employed, or their quantity or rate of addition can be increased. For example, if corrosion is more extensive than expected, then a corrosion inhibitor may be added, or the rate of addition may be increased if one is already being added. Additionally, or alternatively, the process conditions within the item of process equipment can be modified to reduce the rate of deterioration. Again using the example of corrosion, if the corrosion rate in an item of process equipment is greater than expected, then process conditions can be altered to reduce the rate of corrosion, for example by altering temperature and/or pressure”).
	While Hodges teaches that the determination of the problem with liquid lift is based on sensor measurements (see 0057), Hodges does not explicitly teach compare the current sensor data with past sensor data comprising operation information associated with the heat exchanger, the past sensor data comprising see 0057, this indicates that current readings are compared to a threshold which indicates a problem such as fouling. It was well known that thresholds are usually previous values that were deemed as erroneous and they correspond to previous data derived empirically. It was well known and common sense to compare current values to previous sensor values to identify a problem in a system. However, the following reference is used to teach explicitly this limitation).
	However, Bronicki, teaches a system comprising a heat exchanger comprising  compare a current sensor data with past sensor data comprising operation information associated with the heat exchanger, the past sensor data comprising pressure data and determine (see [0010-0012] “[0010] c. recording readings of outlet temperature sensor of said heat exchanger, ambient temperature…inlet air pressure sensor of said heat exchanger; comparing readings of outlet temperature sensor of said heat exchanger, ambient temperature, wind sensor and inlet air pressure sensor of said heat exchanger to previous readings…e. carrying out a correction command if the said readings have changed), based on comparing the current sensor data to the past sensor data whether a problem is occurring within the heat exchanger (see [0031] “The pressure sensors may be adapted to sense static pressure, dynamic pressure or both. Indication received from these sensors may be meaningful for identifying development of conditions leading to turbulent flow of the cooling air, while it is apparent that the heat dissipation of heat exchanger 201 grows when the cooling air flow is laminar”; also, see [0043] “Once the system is operative, readings from its sensors (such as outlet temperature sensors 210, ambient temperature and wind sensor 212, inlet air pressure sensors 318, etc.) are collected, recorded and compared to previous readings (block 402). When a change in a received reading of a parameter is detected (block 403), the system will carry out a correction command, based, for example, on a set of rules saved in the system (block 404), and will repeat its cycle in block 402. If no change in any parameter, that causes a correction operation, was detected, the system returns to block 402 and repeats its cycle. It will be noted that loop parameters, such as cycle time, and system control parameters, such as "hysteresis band" (to refrain from undesired small corrections), may be set and used, as is known in the art”, Thus, based on the comparison a condition or problem such a variance in the desired readings id identified and corrected). 
	   Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges’s invention to include comparing the current sensor data with past sensor data comprising operation information associated with the heat exchanger, the past sensor data comprising pressure data; determine, based on comparing the current sensor data to the past sensor data whether the problem is occurring within the heat exchanger as taught by Bronicki in order to perform a correction in the heat exchanger systems when the comparison indicates a condition or variation in a desired reading (see [0043]).	

As per claim 20, Hodges teaches a method (see the Abstract “system and method”) comprising:
	receiving, by a data analysis computing device (see [0011] “adapted to calculate predicted rates of deterioration by the one or more deterioration mechanisms for the first and optionally further items of process equipment from the values of one or more of the feedstock properties”, this indicates a program or application”; also, see [0057]), current sensor data comprising operation information associated with a heat exchanger, the current sensor data comprising pressure data (see [0019] “the system can additionally comprise for example one or more analyzers which may be on-line analyzers or analyzers located remotely…”, thus data collected is transmitted to this remote analyzer for further analysis; also, see [0057] The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller output. The output from such sensors, controllers and meters is preferably in the form of an electronic signal that can be transmitted through wires or wirelessly to the data processor”; also, see (0065] The system and method of the present invention are particularly useful for predicting deterioration rates in items of process equipment that are exposed to highly corrosive environments…This includes in particular the crude distillation unit, the vacuum distillation unit, and any equipment associated therewith, such as reboilers, valves, heat exchangers, reflux equipment and other pipework and conduits”);
	
	determining based on comparing the current sensor data (see  [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate…”, fouling represents a liquid lift condition; also, see [0011] “adapted to calculate predicted rates of deterioration by the one or more deterioration mechanisms for the first and optionally further items of process equipment from the values of one or more of the feedstock properties, which data processor is additionally adapted to provide an output comprising information relating to the predicted rates of deterioration by the one or more deterioration mechanisms for the first and optionally further items of process equipment”; also, see [0018] “Examples of deterioration mechanisms include corrosion, fouling (for example through deposition of waxy or crystalline deposits), and catalyst deactivation (for example through increased catalyst coking or loss of active components”), fouling is a problem with liquid lift; also, see [0007] “fouling reduces process efficiency by restricting flow rates and heat transfer”, this indicates a problem with liquid lift);
see [0057] “The extent of fouling in process equipment may be calculated by methods such as measurement of pressure drop, achieved for example by measurement of flow rate and/or by measuring the extent of valve opening required to maintain a particular flow rate. Measurements may be made using pressure sensors, flow rate meters, or from a valve controller
output”; also, see [0059] “The extent of corrosion or corrosion rates may be determined by, for example, measurement of electrical conductivity or resistivity, by ultrasonic measurements, or by measurement of hydrogen flux through or on the item of process equipment”), determining, by the data analysis computing device, a recommended adjustment to an operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger (see [0040] “a further embodiment of the present invention, in which the predicted deterioration rate or predicted lifetime of the one or more items of process equipment suggests that the equipment may need, to be replaced or repaired earlier than planned, then deterioration inhibitors can be employed, or their quantity or rate of addition can be increased…Again using the example of corrosion, if the corrosion rate in an item of process equipment is greater than expected, then process conditions can be altered to reduce the rate of corrosion, for example by altering temperature and/or pressure”); and
	sending, by the data analysis computing device, a command configured to cause the recommended adjustment to the operating condition of the heat exchanger to mitigate the problem with liquid lift occurring within the heat exchanger (see [0040] “In a further embodiment of the present invention, in which the predicted deterioration rate or predicted lifetime of the one or more items of process equipment suggests that the equipment may need, to be replaced or repaired earlier than planned, then deterioration inhibitors can be employed, or their quantity or rate of addition can be increased. For example, if corrosion is more extensive than expected, then a corrosion inhibitor may be added, or the rate of addition may be increased if one is already being added. Additionally, or alternatively, the process conditions within the item of process equipment can be modified to reduce the rate of deterioration. Again using the example of corrosion, if the corrosion rate in an item of process equipment is greater than expected, then process conditions can be altered to reduce the rate of corrosion, for example by altering temperature and/or pressure”).

 	While Hodges teaches that the determination of the problem with liquid lift is based on sensor measurements (see 0057), Hodges does not explicitly teach comparing the current sensor data with past sensor data comprising operation information associated with the heat exchanger, the past sensor data comprising pressure data; determine, based on comparing the current sensor data to the past sensor data whether the problem is occurring within the heat exchanger (see 0057, this indicates that current readings are compared to a threshold which indicates a problem such as fouling. It was well known that thresholds are usually previous values that were deemed as erroneous and they correspond to previous data derived empirically. It was well known and common sense to compare current values to previous sensor values to identify a problem in a system. However, the following reference is used to teach explicitly this limitation).
	However, Bronicki, teaches a system comprising a heat exchanger comprising  compare a current sensor data with past sensor data comprising operation information associated with the heat exchanger, the past sensor data comprising pressure data and determine (see [0010-0012] “[0010] c. recording readings of outlet temperature sensor of said heat exchanger, ambient temperature…inlet air pressure sensor of said heat exchanger; comparing readings of outlet temperature sensor of said heat exchanger, ambient temperature, wind sensor and inlet air pressure sensor of said heat exchanger to previous readings…e. carrying out a correction command if the said readings have changed), based on comparing the current sensor data to the past sensor data whether a problem is occurring within the heat exchanger (see [0031] “The pressure sensors may be adapted to sense static pressure, dynamic pressure or both. Indication received from these sensors may be meaningful for identifying development of conditions leading to turbulent flow of the cooling air, while it is apparent that the heat dissipation of heat exchanger 201 grows when the cooling air flow is laminar”; also, see [0043] “Once the system is operative, readings from its sensors (such as outlet temperature sensors 210, ambient temperature and wind sensor 212, inlet air pressure sensors 318, etc.) are collected, recorded and compared to previous readings (block 402). When a change in a received reading of a parameter is detected (block 403), the system will carry out a correction command, based, for example, on a set of rules saved in the system (block 404), and will repeat its cycle in block 402. If no change in any parameter, that causes a correction operation, was detected, the system returns to block 402 and repeats its cycle. It will be noted that loop parameters, such as cycle time, and system control parameters, such as "hysteresis band" (to refrain from undesired small corrections), may be set and used, as is known in the art”, Thus, based on the comparison a condition or problem such a variance in the desired readings id identified and corrected). 
	   Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Hodges’s invention to include comparing the current sensor data with past sensor data comprising operation information associated with the heat exchanger, the past sensor data comprising pressure data; determine, based on comparing the current sensor data to the past sensor data whether the problem is occurring within the heat exchanger as taught by Bronicki in order to perform a correction in the heat exchanger systems when the comparison indicates a condition or variation in a desired reading (see [0043]).	
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. 
	Droege (US 5248198), Dale (US ‘88363), Cotte (US 3404), and Hopper (US 7101) teaches a system comparing actual/current data to past data to identify problems in a HEX or other components. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing 
	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117